Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Fish (US 2008/0320277) as submitted in the IDS for consideration after the initial NOA issued 6/28/2022 would not be appropriate prior art to apply to the claims that would either anticipate and/or make obvious the claimed subject matter in combination with previously presented prior art.  The primary reason being is the claims require “perform in-memory processing of an operation pipelined in a multi-pipelined stages”, while the Thread Optimized Microprocessor (TOMI) architecture that is disclosed by Fish (and relied upon by the EPO office action dated 8/23/2022 that is included in the submitted IDS) specifically states that “the TOMI architecture is a “pipelineless” architecture” (see ¶154 of Fish), and therefore would not be appropriate to apply such an architecture to the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137